Citation Nr: 1613130	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-44 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

 Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim on appeal. 

In March 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.

This matter was previously remanded by the Board in March 2014 for additional evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's March 2014 Remand, the Veteran was afforded an April 2014 VA examination to determine the etiology of the Veteran's currently diagnosed back conditions.  The Board finds that remand is necessary in order to provide a clarifying opinion.

The August 2014 examiner concluded that the Veteran's current back conditions are less likely than not related to his military service, to include his documented in-service lower back issues.  The examiner's opinion seems to rely heavily on the lack of treatment records from the Veteran's separation from military service in 1974 up until a 1988 back injury that required substantial medical treatment. 

As noted in the March 2014 Remand, the Veteran has asserted a continuity of symptoms from his documented in-service complaints of back pain.  In finding that the August 2014 opinion needs clarification, the Board notes that the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  While evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim, see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the Board finds that the circumstances of this case require additional explanation.

Specifically, the examiner should address the nature of the Veteran's in-service back conditions, to include whether they were acute in nature, or rather something that could have developed in to a chronic condition that existed prior to the 1988 back injury.  In short, the examiner should address whether the 1988 back injury aggravated a chronic back condition which already existed and is related to the Veteran's service.  In doing so, the examiner should consider the Veteran's statements of record with respect to any continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This is of great importance here, as the Veteran is diagnosed with degenerative arthritis of the spine, a "chronic" condition under 38 C.F.R. § 3.309(a).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the August 2014 VA examiner.  If that examiner is not available, return it to an examiner of appropriate knowledge and expertise to provide an opinion as to the nature and etiology of the Veteran's current low back condition.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient. 

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner must indicate whether it is at least as likely as not (50 percent probability or greater) that the low back disability is related to service, to include the documented complaints related to the back during service. 

In addition, the examiner should address the Veteran's lay statements with respect to any continuity of low back symptoms since service.  As noted earlier in this Remand, the Veteran's diagnosed arthritis is a "chronic" condition as addressed in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The examiner should address the nature of the Veteran's in-service back condition/complaints, to include whether such conditions were likely acute in nature or rather such that could turn into a chronic condition which may have been aggravated by the 1988 crash.

Again, the examiner is reminded that the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the Board asks that the examiner does not rely simply on the lack of medical records in his/her opinion, but rather addresses it with the other relevant evidence of record as a whole.

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382   (2010). 

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




